        Case 4:17-cr-00324-BSM Document 274 Filed 12/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.                        CASE NO. 4:17-CR-00324-BSM-2

TERRIE LYNN YANCY                                                      DEFENDANT

                                       ORDER

      Terrie Lynn Yancy’s motion for compassionate release [Doc. No. 273] is denied for

the reasons in the August 27, 2020, order. See Doc. No. 263.

      IT IS SO ORDERED this 4th day of December, 2020.




                                                 UNITED STATES DISTRICT JUDGE
